UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


TOMO SHIBATA AND YAYOI SHIBATA,

                                     Plaintiffs,                   3:16-cv-01349 (BKS/DEP)

v.

ROGER A. SWINGLE AND RAS ENTERPRISES,

                                     Defendants.


APPEARANCES:

Plaintiffs pro se:
Tomo Shibata
Yayoi Shibata
Alturas, CA 96101

For Defendants:
Alan J. Pope
Pope, Schrader & Pope, LLP
2 Court Street, 4th Floor
P.O. Box 510
Binghamton, NY 13902

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff pro se Tomo Shibata brought this diversity action against Defendants Roger A.

Swingle and RAS Enterprises asserting various claims arising out of a contract and proposed

residential construction project located in Danby, New York. (Dkt. No. 40). Currently before the

Court are United States Magistrate Judge David E. Peebles’ May 9, 2018 Report and

Recommendation, (Dkt. No. 61), and Plaintiff Tomo Shibata’s objections thereto, (Dkt. No. 64).
For the following reasons, the Report and Recommendation is adopted in its entirety and the

Amended Complaint, (Dkt. No. 40), is dismissed.

II.    BACKGROUND

       A.      Procedural History

       Plaintiffs initiated this action on November 14, 2016, (Dkt. No. 1), and filed an Amended

Complaint on December 19, 2017, (Dkt. No. 40). On August 30, 2017, Magistrate Judge Peebles

issued a pretrial scheduling order setting a discovery deadline of March 31, 2018. (Dkt. No. 25).

Following Defendants’ repeated unsuccessful attempts to schedule Plaintiff’s deposition, (Dkt.

No. 42), Plaintiff asserted that she was financially unable to travel from her home in California to

New York and requested that her deposition be taken remotely by telephone or video conference,

(January 29, 2018 Text Minute Entry). After considering Plaintiff’s additional financial

disclosures, (Dkt. Nos. 47–48), on February 26, 2018, Magistrate Judge Peebles concluded, inter

alia, that Plaintiff had not demonstrated financial hardship sufficient to outweigh Defendants’

interest in taking her deposition in person; accordingly, he ordered Plaintiff to submit to

deposition in the Northern District of New York on a date “not later than March 31, 2018,” (Dkt.

No. 50). Further, Magistrate Judge Peebles warned that, if Plaintiff failed to attend her deposition

in New York before the close of discovery, he would recommend that the Amended Complaint

be dismissed. (Id.). Plaintiff subsequently appealed that order, (Dkt. No. 69), which this Court

affirmed on July 25, 2018, (Dkt. No. 73).

       On March 12, 2018, Defendants issued a formal Notice of Deposition scheduling

Plaintiff’s deposition in New York on March 30, 2018. (Dkt. No. 54-1, at 6). Plaintiff failed to

appear. (Dkt. No. 54-1, at 2).

       On April 16, 2018, Defendants filed a “motion for summary judgment to dismiss” the

Amended Complaint on the ground that Plaintiff failed to appear for deposition (Dkt. No. 54),


                                                 2
which the Court referred to Magistrate Judge Peebles for a Report and Recommendation. (Dkt.

No. 55). On May 9, 2018, Magistrate Judge Peebles recommended that the Court grant Plaintiff’s

motion to dismiss 1 the Amended Complaint, (Dkt. No. 61), and Plaintiff filed her objections on

May 23, 2018, (Dkt. No. 64).

         B.       Standard of Review

         This court reviews de novo those portions of the Magistrate Judge’s findings and

recommendations that have been properly preserved with a specific objection. Petersen v.

Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); 28 U.S.C. § 636(b)(1)(C). “A proper

objection is one that identifies the specific portions of the [report-recommendation] that the

objector asserts are erroneous and provides a basis for this assertion.” Kruger v. Virgin Atl.

Airways, Ltd., 976 F. Supp. 2d 290, 296 (E.D.N.Y. 2013) (internal quotation marks omitted).

Properly raised objections must be “specific and clearly aimed at particular findings” in the

report. Molefe v. KLM Royal Dutch Airlines, 602 F. Supp. 2d 485, 487 (S.D.N.Y. 2009).

Findings and recommendations as to which there was no properly preserved objection are

reviewed for clear error. Id. Finally, a district judge may accept, reject, or modify, in whole or in

part, the findings and recommendations of the Magistrate Judge. See DeLuca v. Lord, 858 F.

Supp. 1330, 1345 (S.D.N.Y. 1994).

III.     DISCUSSION

         To the extent the Court is able to discern, Plaintiff first objects to the Report and

Recommendation on the grounds that Magistrate Judge Peebles erred in concluding that Plaintiff

willfully failed to appear for her scheduled and noticed deposition on March 30, 2018 in



1
 As Magistrate Judge Peebles found, Defendants’ motion, styled as one for “summary judgment to dismiss” as a
result of Plaintiff’s failure to comply with the Court’s February 26, 2018 order (Dkt. No. 54, at 1), implicated Rule
37(b)(2) or Rule 41(b). Fed. R. Civ. P. 37(b)(2), 41(b); see Dkt. No. 61 at 6–11.



                                                          3
Binghamton, New York, because Defendants’ counsel had in fact cancelled the deposition. (Dkt.

No. 64, at 3–4). The Report and Recommendation accurately recites what the record reflects: (i)

after Magistrate Judge Peebles ordered that Plaintiff was required to appear in New York before

the close of discovery on March 30, 2018, Defendants’ counsel offered by email seven potential

dates to take Plaintiff’s deposition; (ii) Plaintiff never responded in any manner; (iii) Defendants’

counsel formally notified Plaintiff that her deposition was scheduled for March 30, 2018, the

date of the court-imposed deadline; (iv) Plaintiff did not respond or appear for her deposition on

the scheduled date. (Dkt. No. 61, at 5). Plaintiff acknowledges as much, but argues that

Defendants’ counsel cancelled her deposition in his March 23, 2018 email that stated: “You have

not committed to come to New York for your deposition. If some reason you have changed your

mind and are coming to Binghamton for your deposition, I need to know immediately in order to

line up a court reporter.” (Dkt. No. 64-2, at 1). The email, however, indicates that Defendants’

counsel was merely exercising diligence by attempting to avoid the unnecessary expense of

hiring a court reporter for a deposition if Plaintiff had no intention of appearing. 2 It does not

suggest that Defendants’ counsel was cancelling the scheduled deposition. Accordingly,

Plaintiff’s objection is without merit. 3

         Plaintiff also objects to the Report and Recommendation on the basis that two of the

cases cited to therein are based on “radically different premises, and thus cannot warrant the

degree of severity of the recommended sanction in the instant case, unless the recommended

dismissal is without prejudice.” (Dkt. No. 64, at 20–21). The Report and Recommendation,


2
 The record indicates that Defendants’ counsel did, ultimately, schedule a court reporter for the scheduled
deposition. (Dkt. No. 54-1, ¶ 8).
3
  Plaintiff alleges that Defendants’ counsel’s email “was a set up to frame Plaintiff TS for the failure to attend the
noticed deposition” and that his representations to the Court amount to perjury. (Dkt. No. 64, at 4). As described
above, Plaintiff’s characterization of Defendants’ counsel’s conduct and her accusations of perjury have no
foundation in the record.


                                                            4
however, cites to these cases 4 for the limited proposition that Federal Rule of Civil Procedure 37

provides a range of options for sanctions where a plaintiff fails to appear for a deposition after

being served with a proper notice. (Dkt. No. 61, at 6). Accordingly, despite whatever factual

distinctions may be drawn between those cases and the facts presently before the Court, the cases

provide the principles applicable here.

         Finally, Plaintiff objects on the basis that, in recommending dismissal, Magistrate Judge

Peebles failed to consider lesser alternative sanctions to dismissal. (Dkt. No. 64, at 21 (citing S.

New England Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 144 (2d Cir. 2010))). The Report and

Recommendation indicates that Magistrate Judge Peebles carefully considered all of the relevant

Rule 37 and 41(b) factors, and concluded that dismissal was appropriate. (Dkt. No. 61, at 6–10).

Furthermore, in the Report and Recommendation, Magistrate Judge Peebles expressly

“considered less-drastic sanctions,” such as further reprimand, but rejected them due to the fact

that Plaintiff’s “history of non-compliance with court directives and defendants’ legitimate

discovery requests” indicates that anything less than dismissal “would be futile.” (Dkt. No. 61, at

10). There was no error. 5

         In sum, the Court agrees with the Report and Recommendation and concludes that

dismissal without prejudice under Rules 37 and 41(b) of the Federal Rules of Civil Procedure is

appropriate in light of: (i) Plaintiff’s willful noncompliance; (ii) Magistrate Judge Peebles’

repeated warnings that noncompliance would result in dismissal; (iii) the fact that any lesser


4
 The case citations to which Plaintiff objects are S.E.C. v. Razmilovic, 738 F.3d 14 (2d Cir. 2013) and Dixon v.
Albany County Board of Elections, No. 08-cv-502, 2010 WL 1171225, 2010 U.S. Dist. LEXIS 27397 (N.D.N.Y.
Feb. 18, 2010), adopted by 2010 WL 1171483, 2010 U.S. Dist. LEXIS 36546 (N.D.N.Y. Mar. 22, 2010).
5
  Plaintiff’s remaining objections do not identify specific portions of the Report and Recommendation she asserts are
erroneous, but are merely restatements of the arguments included in her appeal of the February 26, 2018 order
requiring her to appear for her deposition in New York. (Dkt. No. 64, at 1–14). As such, they are not proper
objections. See Kruger, 976 F. Supp. 2d at 296. In any event, the Court considered and rejected those arguments in
its July 25, 2018 Order denying her appeal. (Dkt. No. 73).



                                                         5
sanction would be futile; (iv) the prejudice to Defendants that further delay would cause; and (v)

the Court’s interest in promoting judicial economy and managing its docket. 6

IV.      CONCLUSION

         For these reasons it is

         ORDERED that the Report and Recommendation (Dkt. No. 61) is ADOPTED in its

entirety; and it is further

         ORDERED that the Amended Complaint (Dkt. No. 40) is DISMISSED without

prejudice; and it is further

         ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

         IT IS SO ORDERED.

Dated: October 9, 2018
       Syracuse, New York




6
 Defendants’ motion did not initially indicate whether they intended to seek recovery of costs and attorneys’ fees
against Plaintiff, but Defendants have since moved for such costs and fees. (Dkt. No. 63). That motion remains
pending.



                                                         6
